Name: Commission Regulation (EC) No 2231/2001 of 16 November 2001 amending, for the second time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97
 Type: Regulation
 Subject Matter: Africa;  international security;  parliament;  international affairs;  international trade;  United Nations
 Date Published: nan

 Avis juridique important|32001R2231Commission Regulation (EC) No 2231/2001 of 16 November 2001 amending, for the second time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97 Official Journal L 301 , 17/11/2001 P. 0017 - 0022Commission Regulation (EC) No 2231/2001of 16 November 2001amending, for the second time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97(1), as amended by Commission Regulation (EC) No 753/1999(2), and in particular Article 9 thereof,Whereas:(1) Article 9 of Regulation (EC) No 1705/98 empowers the Commission to amend the annexes of the Regulation on the basis of determinations by either the competent authorities of the United Nations or the Government of Unity and National Reconciliation of Angola.(2) Annex I to Regulation (EC) No 1705/98 lists the petroleum products referred to in Article 1(2). Annex IV lists the points of entry referred to in Article 1 and Annex VII, as last amended, lists the persons covered by the freeze of funds under that Regulation.(3) By letter of 11 October 2001 the Chairman of the Angola Sanctions Committee informed the Commission that the Committee had determined to issue a consolidated version of the list of persons and entities to whom the freeze of funds shall apply and therefore Annex VII should be replaced by the consolidated list. On 19 October the Committee determined to issue a consolidated version of the list of points of entry into Angolan territory, therefore Annex IV should be replaced by the consolidated list. In addition one CN code should be updated in Annex 1,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1705/98 is amended as follows:- In Annex I, CN code 3823 90 10 is replaced by 3824 90 10.- Annex IV is replaced by Annex I to this Regulation.- Annex VII is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 November 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 215, 1.8.1998, p. 1.(2) OJ L 98, 13.4.1999, p. 3.ANNEX I"ANNEX IVPoints of entry referred to in Article 1(2), (5), (7) and (8)Airports:LuandaKatumbela, Benguela ProvincePorts:Cabinda, Cabinda ProvinceLuandaLobito, Benguala ProvinceNamibe, Namibe ProvinceSoyo, Zaire Province"ANNEX II"ANNEX VIIList of senior UNITA officials and immediate Adult Family members referred to in Article 1 as listed by the Angola Sanctions Committee on 2 October 2001- Abreu Geraldo; alias "Kamorteiro"; Title: Chief of Staff- Adalberto Da Costa, Jr; Italy; title: Representative passports: Portugal and CÃ ´te d'Ivoire- Apolo Pedro; title: General- Arlindo alias "Mindo"; title: Colonel- Baptista JoÃ £o; alias "Zaboba"; Togo; title: Colonel- Bikingui Aleluia- Cambica EstevÃ £o; Namibia- Chali Eduardo; Zambia- Chicala Odeth Ludivna; title: President Women's Wing Lima; date of birth: 5.8.1959; place of birth: Bela Vista; Prov. Huambo- Chimuco Vaso Mbundi Inacio; title: General- Chinjamba AndrÃ ©; title: Colonel- Chiquele Chaves; title: Brigadier- Chissende Ezequias; alias "Buffalo Bill"; title: Brigadier- Chissuaka Augusto; alias "Kibidy"; title: General; date of birth: 1957; place of birth. Bie- Chisuku Enriques; Namibia; title: Coordinator- Chiteculo AdÃ ©lio; Belgium/France; title: Assistant Representative- Chiteculo Amadeu; title: General- Chiulio AntÃ ³nio; Alias "Chilyolo", "Cheya"; title: General- Chivela Lino; Namibia; title: Finance- Chivula JoÃ £o; Spain- Chiwale JosÃ © Samuel; title: General- Contreiras Manuel; Belgium- Dachala Dekas; status: "Karrica's" brother- Dachala Marcelo Moinse; alias "Karrica"; Burkina Faso; title: Procurement and Diamond Trade- Dachala Marcial Adriano; title: Secretary Information; date of birth: 11.8.1956; place of birth: Bela Vista; Prov. Huambo- De Bala Assobio; title: Colonel- Dembo Amandio JoÃ £o; Togo; title: student; date of birth: 12.10.1980- Dembo AntÃ ³nio SebastiÃ £o; Togo; title: student; date of birth: 25.11.1980- Dembo AntÃ ³nio; title: Vice-President; date of birth: 25.8.1944; place of birth: Nambuangongo; Prov. Luanda- Deolindo Jonas; title: Colonel- Dias Leon; Ireland, title: Representative- Dinis Raul; Portugal; title: Commerce- Ecolelo Eliote; title: Brigadier- Epalanga ArcÃ ¡dio; title: Brigadier- Epalanga Leonardo; alias: "NATO"; title: Colonel- Epalanga Samuel Martins; title: Generall- Fernades Alzira Maria; Burkina Faso; date of birth: 25.8.1965- Fernandes AntÃ ³nio; Germany- Ferraz Orlando; Germany- Fontoura Carlos; Portugal; title: Oliveira (Finance)- Franca Joaquim Rufino; title: Brigadier- Francisco Carlos; Germany; title: Assistant Representative- Furtado Jaime; Morocco- Gerson JosÃ © AntÃ ³nio; alias "Catrukas"; title: Colonel- Guerra Cristo AntÃ ³nio; Germany- Jeremias Dekas Denis; Togo; date of birth: 3.5.1972- Junjuvivi Arkindo; alias "Zaboza"; title: Brigadier- Justino Joffre; Portugal; title: Political activities- Kaganje Azevedo de Oliveira; Belgium; title: Representative- Kachivango Diniz; alias "Dekas"; Togo- Kakumba Jorge Marques; CÃ ´te d'Ivoir; title: Representative to subregion- Kaley Alexandre- Kalipe Rafael da Silva; title: Brigadier- Kaluassi Oseias; title: Colonel- Kalufele JosÃ © Dias; Togo; title: student date of birth: 28.12.1980- Kalunda Alfonso Figeiredo Pinto; title: Colonel- Kalungulungo TerÃ ªncio; title: Brigadier- Kamalata Abilio; alias "Numa"- Kamalata Francisco- Kamalata SebastiÃ £o Dembo; alias "Man Sebas"; Togo- Kamanha AndrÃ ©; title: Brigadier- Kanhanga Alberto; title: Brigadier- Kanjungo Fernando Ngueve; alias "Sheltox", "Silviondela"- Katumbele Feliz; Togo- Kanvualuku Julian; Burkina Fasso; title: Commander- Kapingala J. Maria; title: Colonel- Kapule Domino; Togo- Kassesse EstevÃ £o; alias "Rhino"; title: General- Kassene Pedro; Togo- Katata D. "Veneno"; title: Brigadier- Katchiungo JosÃ © Pedro; Portugal; title: Central Intelligence and Security- Katende JoÃ £o; Burkina Faso; title: Diamond dealer- Kokelo David; CÃ ´te d'Ivoire, title: Representative- Kulunga Francesco; title: General- Liahuka Tony; title: Brigadier- Londoimbali Nganga; title: Colonel- Lumay Mbalau; title: General- Lusadissu AntÃ ³nio; Germany- Machado Sabino; title: Colonel- Makeisse Eduardo; Belgium- Manuel Mbala; Germany- Martinho Vindes Martinho; Togo; date of birth: 9.1.1979- Matos Abelardo Benjamin; title: Brigadier- Mbule JosÃ © Major; title: Brigadier- Mendonca AntÃ ³nio; Namibia- Miguel Alberto MÃ ¡rio Vasco; alias "Vatuva"; title: General- Morgado Carlos; Portugal; title: Representative- Muekalia Domingos Jardo; USA, Washington; title: Representative; passport No travel document No: PS AE/6774 94; passport: CÃ ´te d'Ivoire; date of birth: 20.9.1959; place of birth: Mungo- Mulato Joaquim Ernesto; Togo; title: Representative- Mulato Helena Mbundu; Togo; date of birth: 19.11.1980- Mundombe Heider; alias "Boris"; Burkina Faso; title: Lieutenant- Mundombe JoÃ £o; Togo- Mundombe Marlene Dachala; Togo- Nhany Franco Marcolino; Portugal; title: Assistant Representative- Oliveira JosÃ ©; Portugal- Passile Dina; Namibia; title: Officer of Lima- Paulo Anicelo Lucas (Gato); title: Brigadier- Paulo Armindo Lucas; alias "Lucamba"; title: Secretary General- Paulo LuÃ ­sa Lusinga (Gato); Portugal; title: daughter of A. Paulo- Paulo Pedro (Gato); Togo- Pedro Elian Bravo da Rosa Mahungo; alias "Kalias"- Pelembe Florindo; title: Brigadier- Pena Esteves; alias "Camy"; title: Brigadier- Pena Edna Kassandali; date of birth: 21.3.1982; Prov. Bie- Pena Lizette Satumbo; Togo; date of birth: 26.8.1958- Perestrelo Bartolomeu; title: Brigadier- Pindi AndrÃ ©; title: Provincial Secretary- Prata Jorge; title: Director/Diamond Dealing- Roma Daniel; USA- Sachiambo Aida ElÃ ­dio Paulo; title: Brigadier- Sachiambo Aninhas; title: Colonel- Sachiambo Tony; title: Colonel- Sakaita Aleluia Chofeka Cilala; alias "Feka"; France; title: Savimbi's son- Sakaita Almendo; France; title: Savimbi's son- Sakaita Ã ngela Nassova; CÃ ´te d'Ivoire; title: Savimbi's daughter- Sakaita Celila Navimibi; Togo; title: Savimbi's daughter; date of birth: 19.2.1979- Sakaita Dorio de Rolao Prelo Sakatu; France; title: Savimbi's son- Sakaita DurÃ £o de Montenegro Ceya; France; title: Savimbi's son- Sakaita Eloi Sassandaly; CÃ ´te d'Ivoire; title: Savimbi's son; date of birth: 10.4.1982- Sakaita Helena Mbundu; France; title: Savimbi's daughter- Sakaita JosÃ © Chavala; alias "Joss"; CÃ ´te d'Ivoire; title: Savimbi's son- Sakaita Kassy; Burkina Faso; title: Savimbi's daughter- Sakaita LuÃ ­s Chilombo; CÃ ´te d'Ivoire; title: Savimbi's daughter- Sakaita Pedro Sachiambo; Benin; title: Savimbi's son; date of birth: 18.9.1979- Sakaita Rafael Massanga; CÃ ´te d'Ivoire; title: Savimbi's daughter- Sakaita Rosa Chikumbo; Burkina Faso; title: Savimbi's daugther; date of birth: 10.12.1977- Sakaita Tao Kanganjo; Benin; title: Savimbi's son- Sakaita Victoria Kassandaly; CÃ ´te d'Ivoire- Sakaita Alcides; title: Secretary Foreign Relations- Sally Mohamed; Belgium, title: Secretary- Samakuva IsaÃ ­as; France- Samakuva VirgÃ ­lio; Spain- Sanguende Davi Jorge Marcelino; France- Sapalalo Allino; alias "Bock"; title: General- Sapalalo Catarina; alias "Tiny"; CÃ ´te d'Ivoire, title: daugther of General "Bock"- Sapalalo V. Motoso Salumbo; Togo- Sapalalo AntÃ ³nio; USA- Sassamba Adolfo; Namibia- Satumbo EsperanÃ §a Dachala; Togo- Savimibi Jonas; title: President- Segunda Domingos; Namibia- Sequeira JosÃ ©; Portugal- Silva Rui; Portugal- Soe, Ferdando; title: Brigadier- Tadeu Mines; South Africa- Tchindandi JoÃ £o Baptista; alias "Black Power"; title: General- Teca Rogeiro; Belgium; title: Finance and Diamonds- Urbano AntÃ ³nio Manuel; alias "Chassano"; Portugal- Vaekeni JoÃ £o; Switzerland; title: Representative- Venancio Rui; Portugal- Vianana Artur; title: General- Viera Antero Morais; title: Brigadier- Vindes Augusto; Togo; title: Student; date of birth: 17.2.1980- Vindes JoÃ £o Baptiste Rodrigues; Burkina Faso; title: Representative- Wambembe Issac; Portugal; title: Representative- Yembe Aneiro Kufuna; title: General- Zinga Manuel; Belgium"